                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 1 of 18 Page ID #:308




                                                                         1 Jeffrey B. Maltzman, CA Bar No. 131758
                                                                             Edgar R. Nield, CA Bar No. 135018
                                                                         2 Gabrielle De Santis Nield, CA Bar No. 110930
                                                                             Rafaela P. Castells, CA Bar No. 290828
                                                                         3 MALTZMAN & PARTNERS, P.A.
                                                                             681 Encinitas Boulevard, Suite 315
                                                                         4 Encinitas, CA 92024
                                                                             Telephone: (760) 942-9880
                                                                         5 Facsimile: (760) 942-9882
                                                                             jeffreym@maltzmanpartners.com
                                                                         6 edn@maltzmanpartners.com
                                                                             gabn@maltzmanpartners.com
                                                                         7
                                                                             Attorneys for Defendant, PRINCESS CRUISE LINES, LTD.
                                                                         8

                                                                         9
                                                                                                  UNITED STATES DISTRICT COURT
                                                                        10
                                                                                                CENTRAL DISTRICT OF CALIFORNIA
MALTZMAN & PARTNERS




                                                                        11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                             VICTORIA TUCKER, CHRISTINA                    CASE NO.: 2:21-CV-01504-RGK-SK
                                                                        12 MONAHAN, LAURA RIGBY, MARY
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13 MORRIS, and CONNOR STANLEY,                     DEFENDANT PRINCESS CRUISE
                                   ENCINITAS, CA 92024




                                                                                                                           LINES, LTD.’S ANSWER TO
                                                                        14               Plaintiffs,                       PLAINTIFF’S FIRST AMENDED
                                                                                                                           COMPLAINT
                                                                        15 vs.

                                                                        16 PRINCESS CRUISE LINES LTD.,                     Judge: Hon. R. Gary Klausner
                                                                                                                           Magistrate: Hon. Steve Kim
                                                                        17               Defendants.                       Filed: 02/18/2021
                                                                        18

                                                                        19

                                                                        20         PLAINTIFFS’ AMENDED COMPLAINT AND JURY DEMAND
                                                                        21         Defendant PRINCESS CRUISE LINES, LTD (hereinafter “Princess” or
                                                                        22 “Defendant”) hereby responds to Plaintiff Christina Monahan’s First Amended

                                                                        23 Complaint [ECF #24] and admits, denies, and alleges as follows in its Answer:

                                                                        24         Answering the Jury Demand of Plaintiff’s First Amended Complaint, Princess
                                                                        25 denies that Plaintiff is entitled to a jury trial as the Court’s basis for subject matter

                                                                        26 jurisdiction is admiralty jurisdiction.
                                                                        27       I. PARTIES
                                                                        28         1.    Answering Paragraph 1 of Plaintiff’s First Amended Complaint,

                                                                                                                       1
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                             2:21-CV-01504-RGK-SK
                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 2 of 18 Page ID #:309




                                                                         1 Princess does not have sufficient information or belief to enable it to answer the

                                                                         2 allegations in said Paragraph and, on that ground, denies the allegations, except that

                                                                         3 Princess admits that Plaintiff Christina Monahan was a passenger aboard the Grand

                                                                         4 Princess.

                                                                         5        2.     Princess need not respond to the allegations of Paragraph 2 of
                                                                         6 Plaintiff’s First Amended Complaint since Plaintiff Victoria Tucker’s claims were

                                                                         7 dismissed without prejudice in the Court order dated July 30, 2021 (ECF. No. 42)

                                                                         8 and Plaintiff Victoria Tucker did not amend her complaint.

                                                                         9        3.     Princess need not respond to the allegations of Paragraph 3 of
                                                                        10 Plaintiff’s First Amended Complaint since Plaintiff Laura Rigby’s claims were
MALTZMAN & PARTNERS




                                                                        11 dismissed without prejudice in the Court order dated July 30, 2021 (ECF. No. 42)
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                        12 and Plaintiff Laura Rigby did not amend her complaint.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13        4.     Princess need not respond to the allegations of Paragraph 4 of
                                   ENCINITAS, CA 92024




                                                                        14 Plaintiff’s First Amended Complaint since Plaintiff Mary Morris’ claims were

                                                                        15 dismissed without prejudice in the Court order dated July 30, 2021 (ECF. No. 42)

                                                                        16 and Plaintiff Mary Morris did not amend her complaint.

                                                                        17        5.     Answering Paragraph 5 of Plaintiff’s Amended Complaint, Princess
                                                                        18 states that the allegations constitute legal conclusions for which no response is

                                                                        19 appropriate or required. Should a response be required, Princess admits Princess is

                                                                        20 incorporated in Bermuda with its headquarters in Santa Clarita, California, that the

                                                                        21 Passage Contract applicable to Plaintiff’s voyage requires that suit to be filed in this

                                                                        22 Court, and that service may be served via Princess’ registered agent. Princess does

                                                                        23 not contest personal jurisdiction in this action.    Except as specifically admitted,
                                                                        24 Princess denies the remaining allegations.

                                                                        25     II. JURISDICTION AND VENUE
                                                                        26        6.     Admitted.
                                                                        27        7.     Answering Paragraph 7 of Plaintiff’s Amended Complaint, Princess
                                                                        28 states that the allegations constitute legal conclusions for which no response is

                                                                                                                        2
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                            2:21-CV-01504-RGK-SK
                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 3 of 18 Page ID #:310




                                                                         1 appropriate or required. Should a response be required, Princess admits that the

                                                                         2 Passage Contract applicable to Plaintiff’s voyage requires that suit to be filed in this

                                                                         3 Court, Princess admits that Princess markets cruise vacations worldwide, including

                                                                         4 to California residents and that it employs California residents to work in its

                                                                         5 California headquarters, admits that it owned and operated the Grand Princess, and

                                                                         6 admits that it is a for-profit corporation with its headquarters in Santa Clarita, Los

                                                                         7 Angeles, California. Princess does not contest personal jurisdiction in this action.

                                                                         8 Except as specifically admitted, Princess denies the remaining allegations.

                                                                         9        8.     Answering Paragraph 8 of Plaintiff Christina Monahan’s First
                                                                        10 Amended Complaint, Princess admits that Plaintiff was a passenger aboard the
MALTZMAN & PARTNERS




                                                                        11 Grand Princess that departed San Francisco on February 21, 2020, and admits that
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                        12 on March 9, 2020, the Grand Princess was allowed to dock in the Port of Oakland.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13 Except as expressly admitted, Princess denies the remaining allegations.
                                   ENCINITAS, CA 92024




                                                                        14     III.      FACTUAL BACKGROUND
                                                                        15        9.     Answering Paragraph 9 of Plaintiff’s Amended Complaint, Princess
                                                                        16 states the allegations constitute legal conclusions to which no response is

                                                                        17 appropriate or required. Should a response be required, Princess lacks knowledge or

                                                                        18 information sufficient to form a belief as to the truth of the allegations in Paragraph

                                                                        19 7 and, on that basis, denies the allegations.

                                                                        20        10.    Answering Paragraph 10 of Plaintiff’s Amended Complaint, to the
                                                                        21 extent the allegations purport to summarize or state the contents of documents, those

                                                                        22 documents speak for themselves, and Princess denies any characterization that is

                                                                        23 inconsistent with their content. To the extent a response is required, Princess admits

                                                                        24 there has been a worldwide outbreak of a disease now commonly known as COVID-

                                                                        25 19 caused by a novel coronavirus that reportedly began in China and spread

                                                                        26 throughout Asia, Europe, and North America; admits that COVID-19 causes a wide
                                                                        27 array of symptoms, many of which are common to many other ailments; and admits

                                                                        28 that possible symptoms of COVID-19 may, but do not always, include fever, cough

                                                                                                                       3
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                           2:21-CV-01504-RGK-SK
                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 4 of 18 Page ID #:311




                                                                         1 or shortness of breath loss of appetite, loss of smell, and loss of taste. Princess

                                                                         2 further admits that some individuals who contract the virus will have no symptoms

                                                                         3 or de minimis symptoms whereas other individuals may have severe symptoms

                                                                         4 which can, in some cases, cause death. Except as expressly admitted, Princess

                                                                         5 denies the remaining allegations.

                                                                         6        11.   Answering Paragraph 11 of Plaintiff’s Amended Complaint, Princess
                                                                         7 admits that a COVID-19 outbreak occurred on the Diamond Princess (owned and

                                                                         8 operated by Princess), that the virus spread among passengers during the Japanese

                                                                         9 government-controlled quarantine in Yokohama, Japan, that a number of cases and

                                                                        10 multiple deaths were reported to have occurred following the cruise and the
MALTZMAN & PARTNERS




                                                                        11 Japanese government-controlled quarantine, and that CDC issued a statement on
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                        12 February 18, 2020 regarding the Diamond Princess. To the extent the allegations
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13 purport to summarize or state the contents of documents, those documents speak for
                                   ENCINITAS, CA 92024




                                                                        14 themselves, and Princess denies any characterization that is inconsistent with their

                                                                        15 content. Except as expressly admitted, Princess denies the remaining allegations.

                                                                        16        12.   Answering Paragraph 12 of Plaintiff’s Amended Complaint, Princess
                                                                        17 admits that Plaintiff Christina Monahan was a passenger on the Grand Princess

                                                                        18 which left San Francisco on February 21, 2020. Except as expressly admitted,

                                                                        19 Princess denies the remaining allegations.

                                                                        20        13.   Denied.
                                                                        21        14.   Answering Paragraph 14 of Plaintiff’s Amended Complaint, Princess
                                                                        22 admits that it did not notify passengers scheduled to board the Grand Princess on

                                                                        23 February 21, 2020 about passengers of the previous voyage who had symptoms of

                                                                        24 COVID-19 because Princess was not aware of any such passengers and therefore

                                                                        25 had no reason to issue such a notification; admits that passengers and crewmembers

                                                                        26 sometimes remain onboard for more than one voyage; and admits that certain
                                                                        27 passengers and crewmembers who sailed on the February 11, 2020 voyage remained

                                                                        28 onboard for the February 21, 2020 voyage. Except as expressly admitted, Princess

                                                                                                                        4
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                         2:21-CV-01504-RGK-SK
                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 5 of 18 Page ID #:312




                                                                         1 denies the remaining allegations.

                                                                         2        15.     Denied.
                                                                         3        16.     Answering Paragraph 16 of Plaintiff’s Amended Complaint, Princess
                                                                         4 admits that the Grand Princess had scheduled stops in ports of call of Kauai

                                                                         5 (February 26, 2020), Honolulu/Oahu (February 27, 2020), Lahaina/Maui (February

                                                                         6 28, 2020) and Hilo (February 29, 2020). Except as expressly admitted, Princess

                                                                         7 denies the remaining allegations.

                                                                         8        17.     Answering Paragraph 17 of Plaintiffs’ Amended Complaint, Princess
                                                                         9 lacks sufficient information to admit or deny the allegations and, on that basis,

                                                                        10 denies them.
MALTZMAN & PARTNERS




                                                                        11        18.     Answering Paragraph 18 of Plaintiff’s Amended Complaint, Princess
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                        12 admits that current CDC guidance states that the incubation period for COVID-19 is
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13 thought to extend to 14 days, with a median time of 4 to 5 days from exposure to
                                   ENCINITAS, CA 92024




                                                                        14 symptoms onset. To the extent a response is required, Princess lacks sufficient

                                                                        15 information to admit or deny the allegations and, on that basis, denies them.

                                                                        16        19.     Answering Paragraph 19 of Plaintiff’s Amended Complaint, Princess
                                                                        17 admits that operational changes were implemented on the Grand Princess, including

                                                                        18 cessation of self-service buffets. Except as expressly admitted, Princess denies the

                                                                        19 remaining allegations.

                                                                        20        20.     Answering Paragraph 20 of Plaintiff’s Amended Complaint, to the
                                                                        21 extent the allegations purport to summarize or state the contents of documents, those

                                                                        22 documents speak for themselves and Princess denies any characterization that is

                                                                        23 inconsistent with their content. Princess admits that on March 4, 2020 passengers on

                                                                        24 the February 21, 2020 Grand Princess voyage were notified of a Centers for Disease

                                                                        25 Control and Prevention investigation into a small cluster of COVID-19 cases in

                                                                        26 Northern California that included passengers who were on the February 11, 2020
                                                                        27 Grand Princess voyage. Except as expressly admitted, Princess denies the

                                                                        28 allegations of Paragraph 20.

                                                                                                                     5
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                          2:21-CV-01504-RGK-SK
                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 6 of 18 Page ID #:313




                                                                         1        21.     Answering Paragraph 21 of Plaintiff’s Amended Complaint, Princess
                                                                         2 admits that on March 5, 2020, the Captain of the Grand Princess voyage announced

                                                                         3 a mandatory quarantine of all passengers in their cabins at the direction of the

                                                                         4 Centers for Disease Control and Prevention. Princess also admits that on March 4,

                                                                         5 2020, passengers on the Grand Princess were notified that the ship would not be

                                                                         6 completing its scheduled itinerary and would not travel to Ensenada, Mexico as

                                                                         7 scheduled for March 5, 2020, and instead was returning to California. Except as

                                                                         8 expressly admitted, Princess denies the remaining allegations.

                                                                         9        22.     Answering Paragraph 22 of Plaintiff’s Amended Complaint, Princess
                                                                        10 admits that the disembarkation of passengers was phased at the direction of the
MALTZMAN & PARTNERS




                                                                        11 government officials and that government authorities held the Grand Princess at
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                        12 sea, off the coast of Northern California. Except as expressly admitted, Princess
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13 denies the allegations.
                                   ENCINITAS, CA 92024




                                                                        14        23. Answering Paragraph 23 of Plaintiff’s Amended Complaint, Princess
                                                                        15 lacks sufficient information to admit or deny the allegations and, on that basis,

                                                                        16 denies them.

                                                                        17        24.     Answering Paragraph 24 of Plaintiff’s Amended Complaint, Princess
                                                                        18 admits that on March 9, 2020 the Grand Princess was ordered by government

                                                                        19 officials to dock in Oakland, California to disembark guests for repatriation to their

                                                                        20 home countries and/or to various quarantine locations. Except as expressly admitted,

                                                                        21 Princess denies the remaining allegations.

                                                                        22        25.     Answering Paragraph 25 of Plaintiff’s Amended Complaint, Princess
                                                                        23 admits on information and belief that Christina Monahan disembarked the Grand

                                                                        24 Princess on or about March 11, 2020 and quarantined at Travis Air Force Base in

                                                                        25 California at the direction of government authorities. Princess need not respond to

                                                                        26 the allegations pertaining to Victoria Tucker in Paragraph 25 of Plaintiff’s Amended
                                                                        27 Complaint since Plaintiff Victoria Tucker’s claims were dismissed without prejudice

                                                                        28 in the Court order dated July 30, 2021 (ECF. No. 42) and Plaintiff Victoria Tucker

                                                                                                                        6
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                          2:21-CV-01504-RGK-SK
                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 7 of 18 Page ID #:314




                                                                         1 did not amend her complaint. Except as otherwise stated, Princess lacks sufficient

                                                                         2 information to admit or deny the remaining allegations and, on that basis, denies

                                                                         3 them.

                                                                         4         26.    Princess need not respond to the allegations of Paragraph 26 of
                                                                         5 Plaintiff’s Amended Complaint since Plaintiff Victoria Tucker’s claims were

                                                                         6 dismissed without prejudice in the Court order dated July 30, 2021 (ECF. No. 42)

                                                                         7 and Plaintiff Victoria Tucker did not amend her complaint.

                                                                         8         27.    Answering Paragraph 27 of Plaintiff’s Amended Complaint, Princess
                                                                         9 lacks information or belief sufficient to answer the allegations and, on that basis,

                                                                        10 denies them.
MALTZMAN & PARTNERS




                                                                        11         28.    Princess need not respond to the allegations of Paragraph 28 of
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                        12 Plaintiff’s First Amended Complaint since Plaintiffs Laura Rigby’s and             Mary
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13 Morris’ claims were dismissed without prejudice in the Court order dated July 30,
                                   ENCINITAS, CA 92024




                                                                        14 2021 (ECF. No. 42) and Plaintiffs Laura Rigby and Mary Morris did not amend

                                                                        15 their complaints.

                                                                        16         29.    Princess need not respond to the allegations of Paragraph 29 of Plaintiff
                                                                        17 Laura Rigby’s First Amended Complaint since Plaintiff Laura Rigby’s claims were

                                                                        18 dismissed without prejudice in the Court order dated July 30, 2021 (ECF. No. 42)

                                                                        19 and Plaintiff Laura Rigby did not amend her complaint.

                                                                        20         30.    Princess need not respond to the allegations of Paragraph 30 of Plaintiff
                                                                        21 Mary Morris’ First Amended Complaint since Plaintiff Mary Morris’ claims were

                                                                        22 dismissed without prejudice in the Court order dated July 30, 2021 (ECF. No. 42)

                                                                        23 and Plaintiff Mary Morris did not amend her complaint.

                                                                        24         31.    Answering Paragraph 31 of Plaintiff’s Amended Complaint, Princess
                                                                        25 lacks knowledge or information sufficient to form a belief as to the truth of the

                                                                        26 allegations in Paragraph 31 as to the activities of Christine Monahan and therefore
                                                                        27 denies them. Princess admits that public areas on the Grand Princess closed on

                                                                        28 March 5, 2020, and admits that the Captain of the Grand Princess voyage announced

                                                                                                                       7
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                            2:21-CV-01504-RGK-SK
                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 8 of 18 Page ID #:315




                                                                         1 a mandatory quarantine of all passengers in their cabins at the direction of the

                                                                         2 Centers for Disease Control and Prevention on March 5, 2020. Princess need not

                                                                         3 respond to the allegations pertaining to Victoria Tucker, Laura Rigby, and Mary

                                                                         4 Morris in Paragraph 31 of Plaintiff’s Amended Complaint since Plaintiffs Victoria

                                                                         5 Tucker’s, Laura Rigby’s, and Mary Morris’ claims were dismissed without

                                                                         6 prejudice in the Court order dated July 30, 2021 (ECF. No. 42) and Plaintiffs

                                                                         7 Victoria Tucker, Laura Rigby, and Mary Morris did not amend their complaints.

                                                                         8 Except as stated, Princess denies the allegations.

                                                                         9        32.     Answering Paragraph 32 of Plaintiff’s Amended Complaint, Princess
                                                                        10 denies the allegations as to its knowledge about COVID-19 before the February 21,
MALTZMAN & PARTNERS




                                                                        11 2020 Grand Princess voyage departed. Except as otherwise stated, the allegations
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                        12 in Paragraph 32 are overly general and conclusory and will be the subject of expert
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13 testimony and on that basis, Princess denies the remaining allegations in Paragraph
                                   ENCINITAS, CA 92024




                                                                        14 32.

                                                                        15        33.     Answering Paragraph 33 of Plaintiff’s Amended Complaint, to the
                                                                        16 extent the allegations purport to summarize or state the contents of documents, those

                                                                        17 documents speak for themselves and Princess denies any characterization that is

                                                                        18 inconsistent with their content. Except as otherwise stated, the allegations in

                                                                        19 Paragraph 33 are overly general and conclusory and will be the subject of expert

                                                                        20 testimony and on that basis, Princess denies the remaining allegations in Paragraph

                                                                        21 33.

                                                                        22        34.     Answering Paragraph 34 of Plaintiff’s Amended Complaint, the
                                                                        23 allegations of this Paragraph constitute legal conclusions for which no response is

                                                                        24 appropriate or required. To the extent any response is required, Princess denies the

                                                                        25 allegations.

                                                                        26        35.     Answering Paragraph 35 of Plaintiff’s Amended Complaint, to the
                                                                        27 extent the allegations purport to summarize or state the contents of documents, those

                                                                        28 documents speak for themselves and Princess denies any characterization that is

                                                                                                                      8
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                         2:21-CV-01504-RGK-SK
                                                                      Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 9 of 18 Page ID #:316




                                                                         1 inconsistent with their content. To the extent a response is required, Princess denies

                                                                         2 the allegations.

                                                                         3                                       COUNT 1
                                                                         4                                     NEGLIGENCE
                                                                         5                                 (Christina Monahan)
                                                                         6         Princess incorporates its responses to paragraph numbers 1 through 35 above
                                                                         7 as though fully set forth herein.

                                                                         8         36.    Answering Paragraph 36 of Plaintiff’s Amended Complaint, the
                                                                         9 allegations of this Paragraph constitute legal conclusions for which no response is

                                                                        10 appropriate or required. To the extent any response is required, Princess admits that
MALTZMAN & PARTNERS




                                                                        11 Plaintiff was a passenger on the Grand Princess and that Princess owed a duty of
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                        12 reasonable care under the circumstances. Except as expressly admitted, Princess
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                        13 denies the allegations.
                                   ENCINITAS, CA 92024




                                                                        14         37.    Answering Paragraph 37 of Plaintiff’s Amended Complaint, the
                                                                        15 allegations of this Paragraph constitute legal conclusions for which no response is

                                                                        16 appropriate or required. To the extent any response is required, Princess denies the

                                                                        17 allegations.

                                                                        18         38.    Answering Paragraph 38 of Plaintiff’s Amended Complaint, including
                                                                        19 subparts (a)-(m), Princess denies the allegations.

                                                                        20         39.    Answering Paragraph 39 of Plaintiff’s Amended Complaint, Princess
                                                                        21 denies the allegations.

                                                                        22         40.    Answering Paragraph 40 of Plaintiff’s Amended Complaint, Princess
                                                                        23 denies the allegations.

                                                                        24         41.    Answering Paragraph 41 of Plaintiff’s Amended Complaint, Princess
                                                                        25 denies the allegations.

                                                                        26         42.    Answering Paragraph 42 of Plaintiffs’ Amended Complaint, Princess
                                                                        27 denies the allegations.

                                                                        28 / / /

                                                                                                                      9
                                                                             PRINCESS’ ANSWER TO AMENDED COMPLAINT                          2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 10 of 18 Page ID #:317




                                                                       1        43.    Answering Paragraph 43 of Plaintiff’ Amended Complaint, Princess
                                                                       2 denies the allegations.

                                                                       3        44.    Answering Paragraph44 of Plaintiff’s’ Amended Complaint, including
                                                                       4 subparts (a)-(b), Princess denies the allegations.

                                                                       5        Princess denies that Plaintiff is entitled to any relief whatsoever against this
                                                                       6 Defendant including punitive damages and the right to a jury and further denies the

                                                                       7 allegations of negligence.

                                                                       8                                       COUNT 2
                                                                       9                                    NEGLIGENCE
                                                                      10                                  (Victoria Tucker))
MALTZMAN & PARTNERS




                                                                      11        Princess need not respond to the allegations of Count 2 of Plaintiff Victoria
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Tucker since Plaintiff Victoria Tucker’s claims were dismissed without prejudice in
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 the Court order dated July 30, 2021 (ECF. No. 42) and Plaintiff Victoria Tucker did
                                   ENCINITAS, CA 92024




                                                                      14 not amend her complaint.

                                                                      15                                       COUNT 3
                                                                      16                                    NEGLIGENCE
                                                                      17                                     (Laura Rigby)
                                                                      18        Princess need not respond to the allegations of Count 3 of Plaintiff Laura
                                                                      19 Rigby since Plaintiff Laura Rigby’s claims were dismissed without prejudice in the

                                                                      20 Court order dated July 30, 2021 (ECF. No. 42) and Plaintiff Laura Rigby did not

                                                                      21 amend her complaint.

                                                                      22                                       COUNT4
                                                                      23                                    NEGLIGENCE
                                                                      24                                    (Mary Morris)
                                                                      25        Princess need not respond to the allegations of Count 4 of Plaintiff Mary
                                                                      26 Morris since Plaintiff Mary Morris’ claims were dismissed without prejudice in the
                                                                      27 Court order dated July 30, 2021 (ECF. No. 42) and Plaintiff Mary Morris did not

                                                                      28 amend her complaint.

                                                                                                                   10
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                           2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 11 of 18 Page ID #:318




                                                                       1                                         Count 5
                                                                       2               NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                                                                       3                                  (Christina Monahan)
                                                                       4         Princess incorporates its responses to paragraph numbers 1 through 35 above
                                                                       5 as though fully set forth herein.

                                                                       6         72.    Answering Paragraph 72 of Plaintiff’s Amended Complaint, Princess
                                                                       7 denies the allegations.

                                                                       8         73.    Answering Paragraph 73 of Plaintiff’s Amended Complaint, Princess
                                                                       9 denies the allegations.

                                                                      10         74.    Answering Paragraph 74 of Plaintiff’s Amended Complaint, Princess
MALTZMAN & PARTNERS




                                                                      11 denies the allegations.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12         75.    Answering Paragraph 75 of Plaintiff’s Amended Complaint, Princess
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 denies the allegations.
                                   ENCINITAS, CA 92024




                                                                      14         76.    Answering Paragraph 76 of Plaintiff’s Amended Complaint, Princess
                                                                      15 denies the allegations.

                                                                      16         77.    Answering Paragraph 77 of Plaintiff’s Amended Complain including
                                                                      17 subparts (a)-(c), Princess denies the allegations.

                                                                      18         Princess denies that Plaintiff is entitled to any relief whatsoever against this
                                                                      19 Defendant including punitive damages and the right to a jury and further denies the

                                                                      20 allegations of negligence and negligent infliction of emotional distress.

                                                                      21                                         Count 6
                                                                      22               NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                                                                      23                                     (Victoria Tucker)
                                                                      24         Princess need not respond to the allegations of Count 6 of Plaintiff Victoria
                                                                      25 Tucker since Plaintiff Victoria Tucker’s claims were dismissed without prejudice in

                                                                      26 the Court order dated July 30, 2021 (ECF. No. 42) and Plaintiff Victoria Tucker did
                                                                      27 not amend her complaint.

                                                                      28 / / /

                                                                                                                    11
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                            2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 12 of 18 Page ID #:319




                                                                       1                                        Count 7
                                                                       2              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                                                                       3                                     (Laura Rigby)
                                                                       4        Princess need not respond to the allegations of Count 7 of Plaintiff Laura
                                                                       5 Rigby since Plaintiff Laura Rigby’s claims were dismissed without prejudice in the

                                                                       6 Court order dated July 30, 2021 (ECF. No. 42) and Plaintiff Laura Rigby did not

                                                                       7 amend her complaint.

                                                                       8                                        Count 8
                                                                       9              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                                                                      10                                     (Mary Morris)
MALTZMAN & PARTNERS




                                                                      11        Princess need not respond to the allegations of Count 8 of Plaintiff Mary
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Morris since Plaintiff Mary Morris’ claims were dismissed without prejudice in the
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Court order dated July 30, 2021 (ECF. No. 42) and Plaintiff Mary Morris did not
                                   ENCINITAS, CA 92024




                                                                      14 amend her complaint.

                                                                      15                                       COUNT 9
                                                                      16                                GROSS NEGLIGENCE
                                                                      17        Princess incorporates its responses to paragraph numbers 1 through 35 above
                                                                      18 as though fully set forth herein.

                                                                      19        96.    Answering Paragraph 96 of Plaintiff’s Amended Complaint, Princess
                                                                      20 denies the allegations.

                                                                      21        97.    Answering Paragraph 97 of Plaintiffs’ Amended Complaint, Princess
                                                                      22 denies the allegations.

                                                                      23        98.    Answering Paragraph 98 of Plaintiff’s Amended Complaint, Princess
                                                                      24 denies the allegations.

                                                                      25        99.    Answering Paragraph 99 of Plaintiff’s Amended Complaint, Princess
                                                                      26 denies the allegations.
                                                                      27        Princess denies that Plaintiff is entitled to any relief whatsoever against this
                                                                      28 Defendant including punitive damages and the right to a jury and further denies the

                                                                                                                   12
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                           2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 13 of 18 Page ID #:320




                                                                       1 allegations of negligence and gross negligence.

                                                                       2                                    PRAYER FOR RELIEF
                                                                       3         Princess denies that Plaintiff is entitled to any relief whatsoever against it and
                                                                       4 further denies each and every allegation against it, and further specifically denies

                                                                       5 that Plaintiff is entitled to any types of damages or relief.

                                                                       6                              AFFIRMATIVE DEFENSES
                                                                       7         Based on the facts and information known to date, and subject to amendment
                                                                       8 following further investigation of the facts, and without waiver of any rights,

                                                                       9 privileges, or defenses, Princess states the following affirmative defenses:

                                                                      10                          FIRST AFFIRMATIVE DEFENSE
MALTZMAN & PARTNERS




                                                                      11         Plaintiff’s claims are governed by general maritime law and any recovery is
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 limited by same.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13                         SECOND AFFIRMATIVE DEFENSE
                                   ENCINITAS, CA 92024




                                                                      14         Plaintiff’s claims are governed by the Passage Contract applicable to their
                                                                      15 voyage and the Princess adopts and incorporates the terms of the Passage Contract

                                                                      16 into its answer by reference.

                                                                      17                          THIRD AFFIRMATIVE DEFENSE
                                                                      18         Plaintiff’s Amended Complaint fails to state a claim upon which relief may be
                                                                      19 granted.

                                                                      20                        FOURTH AFFIRMATIVE DEFENSE
                                                                      21         Plaintiff’s acts and omissions were the sole, proximate cause of their alleged
                                                                      22 or injuries, if any.

                                                                      23                          FIFTH AFFIRMATIVE DEFENSE
                                                                      24         The incident and injuries alleged by the Plaintiff, if any, were the result of
                                                                      25 superseding, intervening, and/or unforeseeable causes from which Princess had no

                                                                      26 duty to protect Plaintiff.
                                                                      27 / / /

                                                                      28 / / /

                                                                                                                     13
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                             2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 14 of 18 Page ID #:321




                                                                       1                          SIXTH AFFIRMATIVE DEFENSE
                                                                       2         Plaintiff failed to act timely and reasonably and/or failed to exercise due care
                                                                       3 in order to minimize or mitigate her damages.

                                                                       4                        SEVENTH AFFIRMATIVE DEFENSE
                                                                       5         To the extent that the Princess is liable for aggravating any pre-existing
                                                                       6 injury, illness or condition, which Princess specifically denies, Plaintiff’s damages

                                                                       7 should only be for an amount commensurate with the degree that Plaintiff’s pre-

                                                                       8 existing injury, illness or condition was aggravated by the conduct or omission of

                                                                       9 Princess.

                                                                      10                         EIGHTH AFFIRMATIVE DEFENSE
MALTZMAN & PARTNERS




                                                                      11         The injuries or damages suffered by Plaintiff, if any, were solely caused by
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 the actions and/or omissions of third parties for whom Princess has no responsibility
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 or liability.
                                   ENCINITAS, CA 92024




                                                                      14                          NINTH AFFIRMATIVE DEFENSE
                                                                      15         Princess has no legal responsibility for the damages or injuries alleged by
                                                                      16 Plaintiff in the Amended Complaint; however, in the event that Princess is held

                                                                      17 liable, any liability being specifically denied by Princess, said liability will be due in

                                                                      18 whole or in part to the acts, omissions, activities, failures, recklessness or negligence

                                                                      19 of others. Accordingly, any recovery by the Plaintiffs against Princess should be

                                                                      20 reduced in proportion to the respective negligence, fault, or responsibility of all

                                                                      21 other parties, persons, or entities, including their agents, servants, representatives, or

                                                                      22 employees who contributed to or caused any injury or damages to Plaintiff, if any, in

                                                                      23 accordance with the law governing comparative fault.

                                                                      24                          TENTH AFFIRMATIVE DEFENSE
                                                                      25         Princess’ liability, if any, must be reduced by the comparative amount of
                                                                      26 liability and/or fault attributable to the Plaintiff for the reasons set forth in the
                                                                      27 preceding and subsequent affirmative defenses and by reason of the decisions made

                                                                      28 by and acts and omissions of Plaintiff.

                                                                                                                     14
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                             2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 15 of 18 Page ID #:322




                                                                       1                      ELEVENTH AFFIRMATIVE DEFENSE
                                                                       2         Any award of damages to Plaintiff should be reduced by any collateral source
                                                                       3 payments paid to and/or received by Plaintiff.

                                                                       4                       TWELFTH AFFIRMATIVE DEFENSE
                                                                       5         Plaintiff is precluded from maintaining a claim for emotional distress, mental
                                                                       6 suffering or psychological injury of any kind since Plaintiff failed to sustain any

                                                                       7 physical injury attributable to COVID-19.

                                                                       8                     THIRTEENTH AFFIRMATIVE DEFENSE
                                                                       9         Plaintiff is precluded from maintaining a claim for emotional distress, mental
                                                                      10 suffering or psychological injury of any kind prior to her contracting and exhibiting
MALTZMAN & PARTNERS




                                                                      11 symptoms of COVID-19.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12                     FOURTEENTH AFFIRMATIVE DEFENSE
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13         Princess acted at all times in compliance with and in reasonable reliance on
                                   ENCINITAS, CA 92024




                                                                      14 the health guidance and regulations of the CDC and other applicable health

                                                                      15 agencies.

                                                                      16                      FIFTEENTH AFFIRMATIVE DEFENSE
                                                                      17         Princess’ actions or omissions as alleged in the Amended Complaint did not
                                                                      18 proximately cause Plaintiff to contract COVID-19.

                                                                      19                      SIXTEENTH AFFIRMATIVE DEFENSE
                                                                      20         To the extent California law applies, if at all, Plaintiff’s claims are barred by
                                                                      21 the provisions of California Civil Code section 1714.8 in that the injuries and

                                                                      22 damages complained of by the Plaintiff herein, if any, were solely as the result of

                                                                      23 the natural course of a disease or condition and/or expected result of reasonable

                                                                      24 treatment rendered for the disease or condition by Princess herein.

                                                                      25                    SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                      26        Plaintiff has failed to state a claim that any act or omission of Princess was
                                                                      27 the substantial factor in causing the alleged injuries and damages set forth in

                                                                      28 Plaintiff’s Amended Complaint.

                                                                                                                    15
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                            2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 16 of 18 Page ID #:323




                                                                       1                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                       2         Princess had no actual or constructive notice of any act or omission on its part
                                                                       3 that foreseeably would have placed Plaintiff at actual risk of immediate physical

                                                                       4 injury from COVID-19.

                                                                       5                      NINETEENTH AFFIRMATIVE DEFENSE
                                                                       6         There is no right to a jury trial for this matter.
                                                                       7                       TWENTIETH AFFIRMATIVE DEFENSE
                                                                       8         Third-party passengers/persons misstated facts and/or failed to disclose facts
                                                                       9 to Princess when answering the Traveler’s Health Declaration during embarkation

                                                                      10 and such misstatements and/or failures were the cause of any injuries alleged in the
MALTZMAN & PARTNERS




                                                                      11 Amended Complaint for which Princess cannot be held responsible.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12                     TWENTY-FIRST AFFIRMATIVE DEFENSE
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13         Princess complied with the applicable protocols of CLIA, WHO, and CDC
                                   ENCINITAS, CA 92024




                                                                      14 recommendations at the time of Plaintiff’s subject cruise.

                                                                      15                   TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                                      16         Plaintiff’s claims are barred, in whole or in part, because the acts or omissions
                                                                      17 alleged to have been performed by Princess, if performed at all, were made in good

                                                                      18 faith and/or justified.

                                                                      19                     TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                                      20         Plaintiff’s alleged damages and injuries resulted from unavoidable events and
                                                                      21 were not proximately caused by any alleged negligence or gross negligence on the

                                                                      22 part of Princess.

                                                                      23                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                                      24         Plaintiff had actual knowledge and/or notice of the potential to contract
                                                                      25 COVID-19 prior to and during their cruise and consciously and voluntarily assumed

                                                                      26 the risk of same.
                                                                      27 / / /

                                                                      28 / / /

                                                                                                                       16
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                            2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 17 of 18 Page ID #:324




                                                                       1                   TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                                       2          Punitive damages are precluded as a matter of law as such damages are not
                                                                       3 traditionally awarded under maritime law for cases involving disease exposure.

                                                                       4                   TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                                       5         The imposition of punitive or exemplary damages would contravene Princess’
                                                                       6 constitutional rights to substantive and procedural due process of law under the

                                                                       7 applicable provisions of the Constitution of the United States.          Additionally,
                                                                       8 imposition of punitive damages would place a burden on commerce in violation of

                                                                       9 Article I, Section 8, of the Constitution of the United States.

                                                                      10                 TWENTY-SEVENTH AFFIRMATIVE DEFENSE
MALTZMAN & PARTNERS




                                                                      11         Plaintiff’s claims are barred, in whole or in part, to the extent the injuries
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 complained of are too remote and speculative, such that imposing liability, in whole
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 or in part, would violate the Due Process Clause of the Constitution of the United
                                   ENCINITAS, CA 92024




                                                                      14 States and any applicable state constitution.

                                                                      15                  TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                                      16         Plaintiff’s illness was caused by an Act of God for which Princess cannot be
                                                                      17 held responsible under applicable law and/or the terms of the Passage Contract.

                                                                      18                   TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                                      19         Plaintiff’s illness, if any, were caused by a novel disease which was beyond
                                                                      20 Princess’ control.

                                                                      21                       THIRTIETH AFFIRMATIVE DEFENSE
                                                                      22         Plaintiff’s illness was caused by a novel disease which was not within
                                                                      23 Princess’ exclusive control.

                                                                      24                      THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                                      25         Princess claims the benefit of any statutory liability limitations relating to
                                                                      26 COVID-19 which now exist, or which may in the future be adopted.
                                                                      27 / / /

                                                                      28 / / /

                                                                                                                    17
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                           2:21-CV-01504-RGK-SK
                                                                 Case 2:21-cv-01504-RGK-SK Document 43 Filed 08/13/21 Page 18 of 18 Page ID #:325




                                                                       1                   THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                                       2         Princess’ actions were in compliance with recommendations, mandates and
                                                                       3 orders of the relevant government agencies and Princess has not liability for

                                                                       4 complying with lawful orders or instructions of government entities.

                                                                       5                   THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                                       6         Plaintiff’s and claims are barred as she did not actually contract COVID-19
                                                                       7 onboard the Grand Princess.

                                                                       8                   THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                                                       9         Plaintiff’s claims herein are barred by the Political Question Doctrine and/or
                                                                      10 Act of State Doctrine.
MALTZMAN & PARTNERS




                                                                      11        Princess reserves its right to add additional affirmative defenses as discovery
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 develops.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13        WHEREFORE, Princess prays judgment as follows:
                                   ENCINITAS, CA 92024




                                                                      14              1.     That Plaintiff takes nothing by way of her Amended Complaint;
                                                                      15              2.     That the Court enter judgment for Princess;
                                                                      16              3.     For costs incurred in defense of this action; and
                                                                      17              4.     For such other and further relief as the Court may deem proper.
                                                                      18

                                                                      19 DATED: August 13, 2021           MALTZMAN & PARTNERS
                                                                      20

                                                                      21                                  By:   s/ Jeffrey B. Maltzman
                                                                      22                                        Jeffrey B. Maltzman
                                                                                                                Edgar R. Nield
                                                                      23                                        Gabrielle De Santis Nield
                                                                      24                                        Rafaela P. Castells
                                                                                                                Attorneys for Defendant,
                                                                      25                                        Princess Cruise Lines Ltd.
                                                                      26
                                                                      27

                                                                      28

                                                                                                                   18
                                                                           PRINCESS’ ANSWER TO AMENDED COMPLAINT                           2:21-CV-01504-RGK-SK
